Citation Nr: 0008549	
Decision Date: 03/30/00    Archive Date: 04/04/00

DOCKET NO.  96-25 884	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to a total disability evaluation based on 
individual unemployability due to service-connected 
disabilities.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

C. S. Freret, Counsel

INTRODUCTION

The appellant had active military service from April 1970 to 
February 1972.  

This appeal came before the Board of Veterans' Appeals 
(Board) from a September 1995 rating decision by the 
Department of Veterans Affairs (VA) Montgomery, Alabama, 
Regional Office (RO), and it was remanded in May 1997 to 
permit the RO to consider the issue in light of the Board's 
grant of increased evaluations for the appellant's service-
connected arthralgia of the left knee and lumbosacral strain.  


FINDINGS OF FACT

1.  The appellant has completed one year of college, has work 
experience in construction, and last worked in 1991.  

2.  The appellant's service-connected disabilities consist of 
arthralgia of the left knee, rated 20 percent disabling, and 
lumbosacral strain, rated 20 percent disabling.  The combined 
disability evaluation is 40 percent.  

3.  The appellant's service-connected disabilities are not so 
incapacitating that they individually or collectively prevent 
him from securing or following substantially gainful 
employment.  


CONCLUSION OF LAW

The criteria for a total disability evaluation based on 
individual unemployability due to service-connected 
disabilities are not met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 3.321(a), 3.340, 3.341, 4.16 (1999).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant asserts that his service-connected disabilities 
prevent him from obtaining and maintaining any form of 
substantially gainful employment.  In accordance with 
38 U.S.C.A. § 5107, and Murphy v. Derwinski, 1 Vet. App. 78 
(1990), the Board finds that he has presented a well-grounded 
claim for entitlement to a total disability evaluation based 
on individual unemployability due to service-connected 
disabilities because he claims his service-connected 
disabilities have worsened to the point that he is unable to 
perform substantially gainful employment.  

Generally, claims for increased evaluations are considered to 
be well grounded.  A claim that a condition has become more 
severe is well grounded where the condition was previously 
service connected and rated, and the claimant subsequently 
asserts that a higher rating is justified due to an increase 
in severity since the original rating.  Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992).  

The Board is satisfied that all relevant facts pertaining to 
the appellant's claim have been properly developed.  There is 
no indication of any additional pertinent records which have 
not been obtained.  No further assistance to the appellant is 
required to comply with the duty to assist mandated by 
38 U.S.C.A. § 5107.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
The percentage ratings in the SCHEDULE FOR RATING DISABILITIES 
represent as far as can practicably be determined the average 
impairment in earning capacity resulting from such 
disabilities and their residual conditions in civil 
occupations.  38 C.F.R. § 4.1.  Moreover, each disability 
must be considered from the point of view of the veteran 
working or seeking work.  38 C.F.R. § 4.2.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  

In Hatlestad v. Derwinski, 1 Vet. App. 164 (1991), the United 
States Court of Appeals for Veterans Claims (Court) referred 
to apparent conflicts in the regulations pertaining to 
individual unemployability benefits.  Specifically, the Court 
indicated there was a need to discuss whether the standard 
delineated in the controlling regulations was an "objective" 
one based on the average industrial impairment or a 
"subjective" one based upon the veteran's actual industrial 
impairment.  The Board is bound in its decisions by the 
regulations, the Secretary's instructions, and the precedent 
opinions of the chief legal officer of VA.  38 U.S.C.A. § 
7104(c).  In a pertinent precedent opinion, VA General 
Counsel concluded that the controlling VA regulations 
generally provide that veterans who, in light of their 
individual circumstances, but without regard to age, are 
unable to secure and follow a substantially gainful 
occupation as the result of service-connected disability 
shall be rated totally disabled, without regard to whether an 
average person would be rendered unemployable by the 
circumstances.  Thus, the criteria include a subjective 
standard.  It was also determined that "unemployability" is 
synonymous with inability to secure and follow a 
substantially gainful occupation.  VAOPGCPREC 75-91 (O.G.C. 
Prec. 75-91); 57 Fed. Reg. 2317 (1992).  

In discussing the unemployability criteria, the Court has 
indicated, in essence, that the unemployability question, 
identified as the ability or inability to engage in 
substantially gainful activity, had to be looked at in a 
practical manner, and that the thrust was whether a 
particular job was realistically within the capabilities, 
both physical and mental, of the appellant.  Moore v. 
Derwinski, 1 Vet. App. 83 (1991).  

VA will grant a total rating for compensation purposes based 
on unemployability when the evidence shows that the 
appellant, without regard to advancing age, is precluded, by 
reason of his service-connected disabilities, from obtaining 
and maintaining any form of gainful employment consistent 
with his education and occupational experience.  Marginal 
employment shall not be considered substantially gainful 
employment.  For purposes of this section, marginal 
employment generally shall be deemed to exist when a 
veteran's earned annual income does not exceed the amount 
established by the U.S. Department of Commerce, Bureau of the 
Census, as the poverty threshold for one person.  Marginal 
employment may also be held to exist, on a facts found basis 
(includes but is not limited to employment in a protected 
environment such as a family business or sheltered workshop), 
when earned annual income exceeds the poverty threshold.  
Consideration shall be given in all claims to the nature of 
the employment and the reason for termination.  38 C.F.R. 
§§ 3.321(a), 3.340, 3.341, 4.16.  

When the Board notes that a veteran has nonservice-connected 
medical problems that present significant disability, those 
nonservice-connected disabilities may not be considered in 
determining whether or not he is entitled to unemployability 
benefits under the provisions of 38 C.F.R. § 4.16(a).  

On a June 1995 claim for unemployability benefits (VA Form 
21-8940), the appellant indicated that he had completed one 
year of college, had last worked full time in June 1991, and 
had work experience in construction. 

Review of the claims file reveals that the appellant's 
service-connected disabilities consist of arthralgia of the 
left knee, rated 20 percent disabling, and lumbosacral 
strain, rated 20 percent disabling.  The combined disability 
evaluation is 40 percent.  

During a period of VA hospitalization in July 1993, 
tenderness was noted in the lumbar spine, with minimal 
limitation of range, lateral flexion, rotation, and 
extension.  

At a March 1994 VA medical examination, the appellant 
complained of back and knee pain.  He was wearing a brace on 
the left knee that had markings consistent with long term 
use.  He was able to walk without a cane, was able to dress 
and undress, and was able to heel and toe walk.  Squatting 
was limited by fifty percent due to left knee pain.  There 
was a small amount of fluid in the left knee, as well as 
tenderness, particularly over the lateral meniscus.  A 
10 percent laxity was seen in the lateral and collateral 
ligaments of the left knee.  Range of motion in the back was 
full, without spasm.  

At an April 1995 VA joints examination, evaluation of the 
left knee revealed no joint swelling, no impairment such as 
subluxation or lateral instability, no nonunion, no loose 
motion, no malunion, and no deformity.  Range of motion tests 
showed that extension was to 0 degrees and flexion was to 60 
degrees, with no objective evidence of pain on flexion.  An 
X-ray of the left knee was normal.  The diagnosis was 
degenerative arthritis of the left knee.  

At an April 1995 VA general medical examination, the 
appellant complained of left knee pain with occasional 
swelling, which was worse with cold damp weather and 
prolonged standing or sitting, and locking of the knee on 
prolonged sitting.  He also complained of recurrent low back 
pain, which varied from a dull ache to a sharp shooting pain 
that prevented prolonged bending, sitting, or standing, and 
sleeping on his back, and which radiated down the lower 
extremities to the inner thigh region bilaterally, resulting 
in occasional numbness in the left lower extremity.  
Evaluation of the appellant's back revealed that the back was 
normal in appearance, with normal posture and no fixed 
deformity.  There was mild spasm in the paraspinal muscles 
from the lower thoracic spine to the lumbar region, with mild 
tenderness to palpation.  Straight leg raising was negative 
bilaterally.  Range of motion testing showed that forward 
flexion was to 75 degrees, backward extension was to 20 
degrees, lateral flexion was to 25 degrees bilaterally, and 
rotation was to 35 degrees bilaterally.  There was no 
evidence of pain with range of motion testing.  A lumbar 
spine X-ray was normal.  The diagnosis was arthralgias of the 
left knee and back.  

The appellant complained of back and left knee pain during a 
period of VA hospitalization in February and March 1996.  
Evaluation of the musculoskeletal system revealed 
degenerative changes in the weight-bearing joints, and there 
was minimal anteroposterior instability along with medial and 
lateral instability in the left knee.  The appellant was 
advised not to wear the brace on his left knee because of the 
severe contact dermatitis noted in the popliteal area of the 
knee.  

The appellant received treatment for back pain during VA 
hospitalizations from February to March 1996, in August 1996, 
and in October 1996, with muscle spasm seen in August 1996 
but not in October 1996.  Tenderness was noted in the lumbar 
region in August 1996.  Although it was reported in October 
1996 that an EMG showed possible L4-5 and L3-4 radiculopathy 
on the right side, the examiner indicated that he was unable 
to identify any back pain problems.  

At his February 1997 hearing, the appellant described very 
little flexion in his left knee and an inability to squat or 
kneel, with a little more flexion without the knee brace.  He 
stated that the knee was treated with a TENS unit and heat, 
and that he could walk about a block, had difficulty climbing 
stairs, and could not mow grass.  In describing his back 
problems, he indicated that it was difficult to bend forward 
and backward, that sitting or lying down produced back pain, 
that he experienced muscle spasms in his back that lasted 
from 30 to 90 minutes, for which he took relaxants, and that 
he wore a back brace.  He reported that an MRI showed a 
slightly herniated disc, that he had occasional radiating 
pain down his legs, that he wore only slip-on shoes because 
he was unable to bend to tie shoes, and that he had problems 
with incontinence.  Statements from two friends and two 
stepchildren were submitted at the hearing, describing the 
appellant's problems with back and left knee pain.  

Impairment of a knee involving recurrent subluxation or 
lateral instability is assigned a 30 percent evaluation when 
severe, a 20 percent evaluation when moderate, and a 
10 percent evaluation when slight.  38 C.F.R. § 4.71a, 
Diagnostic Code 5257.  

Limitation of knee flexion is assigned a 30 percent 
evaluation when the limitation is to 15 degrees and a 20 
percent evaluation when the limitation is to 30 degrees.  
38 C.F.R. § 4.71a, Diagnostic Code 5260.  Limitation of knee 
extension is assigned a 50 percent evaluation when the 
limitation is to 45 degrees, a 40 percent evaluation when the 
limitation is to 30 degrees, a 30 percent evaluation when the 
limitation is to 20 degrees, and a 20 percent evaluation when 
limitation is to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic 
Code 5261.  

Because the evidence does not show that appellant's left knee 
disability is manifested by severe recurrent subluxation or 
lateral instability, limitation of flexion to 15 degrees, or 
limitation of extension to 20 degrees, the Board finds that 
the 20 percent evaluation currently assigned for the left 
knee disability is proper.  

When lumbosacral strain is manifested by severe 
symptomatology that includes listing of the whole spine to 
the opposite side, positive Goldthwait's sign, marked 
limitation of motion on forward bending in standing position, 
loss of lateral motion with osteoarthritic changes, or 
narrowing or irregularity of joint space, or some of the 
above with abnormal mobility on forced motion, a 40 percent 
evaluation is assigned.  Lumbosacral strain with muscle spasm 
on extreme forward bending and loss of unilateral lateral 
spine motion, in the standing position, is rated 20 percent 
disabling.  38 C.F.R. § 4.71a, Diagnostic Code 5295.  

Limitation of motion in the lumbar spine is assigned a 40 
percent evaluation when severe, a 20 percent evaluation when 
moderate, and a 10 percent evaluation when slight.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5292.  

Although the evidence indicates that the appellant 
experiences intermittent problems with muscle spasms in his 
back and may have some restriction of motion in the back, the 
clinical findings do not demonstrate severe symptomatology 
associated with the lumbosacral strain, such as listing of 
the spine, marked limitation on forward bending in the 
standing position, loss of lateral motion with osteoarthritic 
changes, narrowing or irregularity of joint space, or 
abnormal mobility on forced motion.  Nor do the clinical 
findings show that the appellant has severe limitation of 
motion in his lumbar spine.  Therefore, the Board concludes 
that the 20 percent evaluation is the proper evaluation for 
the appellant's lumbosacral spine disability .  

The Board has considered the appropriate factors and is not 
convinced that the current record demonstrates that the 
appellant's service-connected disorders are inadequately 
rated, or that he is prevented from engaging in employment 
commensurate with his educational and occupational background 
solely as the result of those service-connected disabilities.  
Although the appellant experiences some physical impairment 
due to his left knee and low back disabilities, the Board is 
cognizant of his other, non-service-connected disorders, 
which include situational depression with anxiety, 
hypertensive cardiovascular disease, arthritis, diabetes 
mellitus, and substance abuse.  In the absence of clinical 
findings which demonstrate that the appellant's 
unemployability is attributable solely to his service-
connected disabilities, the Board is unable to identify a 
basis to grant a total disability evaluation based on 
individual unemployability due to service-connected 
disabilities.  


ORDER

A total disability evaluation based on individual 
unemployability due to service-connected disabilities is 
denied.  



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals



 
- 9 -


- 1 -


